FILED
                                                United States Court of Appeals
                 UNITED STATES COURT OF APPEALS         Tenth Circuit

                        FOR THE TENTH CIRCUIT                       June 23, 2020
                      _________________________________
                                                                Christopher M. Wolpert
                                                                    Clerk of Court
    COLEEN C. HOFFMEISTER,

         Plaintiff - Appellant,

    v.                                               No. 19-1212
                                         (D.C. No. 1:17-CV-00889-LTB-MEH)
    UNITED STUDENT AID FUNDS,                         (D. Colo.)
    INC.; SALLIE MAE STUDENT
    LOAN AND STUDENT LOAN
    FORGIVENESS; NAVIENT
    SOLUTIONS, LLC; U.S.
    TREASURY DEPARTMENT;
    SECRETARY OF THE U.S.
    DEPARTMENT OF EDUCATION;
    U.S. DEPARTMENT OF
    EDUCATION; UNITED STATES
    INTERNAL REVENUE SERVICE;
    THE FEDERAL STUDENT AID
    FUND; THE SECRETARY OF THE
    U.S. TREASURY,

         Defendants - Appellees.
                     _________________________________

                         ORDER AND JUDGMENT *
                      _________________________________


*
      The parties have not requested oral argument, and it would not
materially help us to decide this appeal. We have thus decided the appeal
based on the appellate briefs and the record on appeal. See Fed. R. App. P.
34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Before BRISCOE, BACHARACH, and McHUGH, Circuit Judges.
                 _________________________________

      This appeal grew out of Ms. Coleen Hoffmeister’s failure to repay

student loans. She sued the Secretary of the Department of Education; the

Department of Education; the Federal Student Aid Fund; 1 the Secretary of

the Treasury; the U.S. Treasury Department; the Internal Revenue Service;

Navient Solutions, LLC; Sallie Mae Student Loan and Student Loan

Forgiveness; 2 and United Student Aid Funds, Inc. 3 In this suit, Ms.

Hoffmeister alleges

           violation of the right to petition,

           breach of fiduciary duty and accountability as a representative
            of citizens,

           violation of RICO,

           failure to act in Ms. Hoffmeister’s best interest,

           violation of the Fair Debt Collection Practices Act,

           violation of the Fair Credit Reporting Act,

           misappropriation of funds, collusion, corruption, malfeasance,
            and violation of the duty to disclose, and

1
     The Federal Student Aid Fund is part of the Department of
Education, which is a separate defendant.
2
      Sallie Mae Student Loan and Student Loan Forgiveness is not a
separate entity. This is a name associated with Navient Solutions, LLC,
which is a separate defendant.
3
      United Student Aid Funds has been dissolved and merged into an
entity called “Ascendium Education Solutions, Inc.”
                                       2
              failure to act fairly and equitably. 4

The district court

              denied leave to proceed in forma pauperis,

              dismissed the claims against the Department of Education, the
               Secretary of the Department of Education, the Internal Revenue
               Service, the U.S. Treasury Department, and the Secretary of the
               Treasury, and

              granted summary judgment to Navient and United Student Aid.

      Ms. Hoffmeister appeals, challenging the denial of leave to proceed

in forma pauperis, failure to enforce the requirement of pretrial

disclosures, refusal to amend the scheduling order, application of

sovereign immunity, and rulings on judicial notice. We reject these

arguments. 5



4
      Ms. Hoffmeister later stipulated to dismissal of the claims for
misappropriation of funds, collusion, corruption, malfeasance, violation of
the duty to disclose, and failure to act fairly and equitably.
5
      Navient and Ascendium (United Student Aid’s successor entity) ask
us to dismiss the appeal because Ms. Hoffmeister flouted Federal Rule of
Civil Procedure 28(a). As Navient and Ascendium point out, Ms.
Hoffmeister omitted some sections required under Rule 28. Even though
she is pro se, she must comply with this rule. See Garrett v. Selby Connor
Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005) (stating that Rule 28
applies equally to pro se litigants). But dismissal of the appeal would be
too harsh for noncompliance. See Correa v. White, 518 F.3d 516, 518 (7th
Cir. 2008) (declining to dismiss the appeal because dismissal would be too
harsh a sanction for a pro se litigant’s failure to comply with Rule 28).
Though Ms. Hoffmeister omitted some sections required by Rule 28, the
omissions have not substantially impeded our review.

                                           3
1.       Leave to Proceed in Forma Pauperis 6

         In district court, the plaintiff must ordinarily prepay the filing fee.

28 U.S.C. § 1914(a). An exception exists, however, if the plaintiff obtains

leave to proceed in forma pauperis. This status is available only if the

plaintiff cannot afford to prepay the filing fee. See 28 U.S.C. § 1915(a)(1).

         In district court, Ms. Hoffmeister and her husband were both

plaintiffs. So they would ordinarily need to pay the filing fee of $400.

         The district court denied leave to proceed in forma pauperis, ruling

that Ms. Hoffmeister and her husband had enough money to prepay the

filing fee. We review this ruling for an abuse of discretion. Lister v. Dep’t

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).

         In our view, the district court acted within its discretion. In 2016, the

year before Ms. Hoffmeister and her husband sued, they said that their

combined income totaled $64,000 and their bank accounts exceeded

$19,000.

         Ms. Hoffmeister argues that her household expenses exceeded her

family’s monthly income, but she does not dispute her ability to use money




6
         Navient and Ascendium (United Student Aid’s successor) argue that
    we lack jurisdiction over the denial of leave to proceed in forma pauperis
    and refusal to amend the scheduling order. We disagree. The notice of
    appeal confers jurisdiction over interlocutory orders merging into the final
    judgment. AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., 552
    F.3d 1233, 1236–37 (10th Cir. 2009).
                                          4
in her bank accounts to pay the filing fee. The district court thus acted

within its discretion in denying leave to proceed in forma pauperis.

2.    Enforcement of the Requirement for Pretrial Disclosures and
      Amendment of the Scheduling Order

     Ms. Hoffmeister also contends that the district court erred in failing

to enforce the requirements for pretrial disclosure and in refusing to allow

amendment of the scheduling order. For these rulings, we again apply the

abuse-of-discretion standard, Tesone v. Empire Mktg. Strategies, 942 F.3d

979, 988 (10th Cir. 2019), and conclude that the district court acted within

its discretion.

     The federal rules of civil procedure require each party to make initial

disclosures without waiting for a request. Fed. R. Civ. P. 26(a)(1).

According to Ms. Hoffmeister, the court allowed Navient and United

Student Aid to skirt the requirement for initial disclosures. We disagree.

The district court ordered Navient and United Student Aid to disclose the

names of corporate representatives and to produce everything subject to the

initial-disclosure requirements.

     Ms. Hoffmeister also complains of the district court’s unwillingness

to amend the scheduling order. She wanted to extend the discovery

deadline, arguing that (1) she was busy at work and (2) Navient and United

Student Aid hadn’t identified corporate representatives or produced

supporting documents. The district court rejected these arguments,


                                      5
reasoning that the alleged deficiencies in the initial disclosures hadn’t

prevented Ms. Hoffmeister or her husband from requesting discovery, Ms.

Hoffmeister’s busy work schedule didn’t provide good cause to extend the

discovery deadline, and Navient and United Student Aid had an obligation

to produce documents only if they could be used to support the defense.

     Ms. Hoffmeister identifies no flaws in these reasons, and the district

court gave Ms. Hoffmeister and her husband additional time to make

written discovery requests and to take four depositions. Given the district

court’s explanation and allowance of additional time for discovery, we

conclude that the district court did not abuse its discretion in declining to

amend the scheduling order.

3.    Dismissal of the Claims Against the Department of Education, the
      Secretary of the Department of Education, the Internal Revenue
      Service, the U.S. Treasury Department, and the Secretary of the
      Treasury

      According to Ms. Hoffmeister, the district court erroneously

recognized sovereign immunity on the claims against the Department of

Education, the Secretary of the Department of Education, the Internal

Revenue Service, the U.S. Treasury Department, and the Secretary of the

Treasury. We conduct de novo review over dismissals based on sovereign

immunity. Flute v. United States, 808 F.3d 1234, 1239 (10th Cir. 2015).

      Ms. Hoffmeister contends that

           sovereign immunity does not apply to claims for breach of
            contract,
                                       6
           the doctrine of sovereign immunity is unconstitutional,

           the Tucker Act provides relief from sovereign immunity, and

           Congress abrogated sovereign immunity when enacting RICO.

We reject these contentions as applied here.

      Ms. Hoffmeister asserts that sovereign immunity does not apply to

contract claims, but her complaint didn’t include a contract claim against

the federal defendants. Nor did she raise this argument in district court or

urge plain-error review. It is too late for Ms. Hoffmeister to try to defeat

sovereign immunity based on a contract claim never asserted in district

court. Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1131 (10th Cir. 2011).

      Ms. Hoffmeister also argues that the doctrine of sovereign immunity

is unconstitutional. But we’ve held in precedential opinions that the

doctrine is constitutional, and we must follow our precedents. See, e.g.,

Christensen v. Ward, 916 F.2d 1462, 1473 (10th Cir. 1990) (“[W]e find

that the doctrine of sovereign immunity, as embodied in the common law

and the Reform Act, is constitutional.”). Ms. Hoffmeister relies on the

Declaration of Independence and First Amendment right to petition for

redress of grievances. But we have held that sovereign immunity is not

foreclosed by either the Declaration of Independence or the constitutional

right to petition for redress of grievances. Id. at 1471–73.




                                      7
     In challenging sovereign immunity, Ms. Hoffmeister also refers to

the Tucker Act. But this statute applies only if the law independently

grants a substantive right to compensation from the government. 28 U.S.C.

§§ 1346(a)(2), 1491. And even when a statute provides a substantive right

to compensation, the plaintiff must ordinarily bring the contract claim in

the Court of Claims. 28 U.S.C. § 1346(a). The plaintiff can sue in district

court only if the claim involves a tax assessment or a claim for $10,000 or

less. Id. Ms. Hoffmeister’s claim doesn’t involve a tax assessment and is

for $20 million.

     In her reply brief, Ms. Hoffmeister also argues that Congress

abrogated sovereign immunity when enacting RICO. We reject this

argument because (1) the argument was omitted in the opening brief and

(2) we’ve held that RICO did not expressly waive sovereign immunity. See

Kientz v. Comm’r, 954 F.3d 1277, 1286 n.7 (10th Cir. 2020) (waiver of

argument asserted for the first time in a reply brief); Weaver v. United

States, 98 F.3d 518, 520 & n.2 (10th Cir. 1996) (concluding that RICO did

not expressly waive sovereign immunity).

                                   * * *

     We reject Ms. Hoffmeister’s arguments on sovereign immunity.




                                      8
4.    The District Court’s Rulings on Judicial Notice

      Ms. Hoffmeister complains that the district court acted unfairly in its

rulings on judicial notice before granting summary judgment to Navient

and United Student Aid. We are not persuaded.

      In seeking summary judgment, Navient and United Student Aid

requested judicial notice of printouts from the Colorado Secretary of

State’s website to establish Navient’s history as a legal entity. Ms.

Hoffmeister did not object, and the district court took judicial notice of the

printouts.

      On appeal, Ms. Hoffmeister complains that the district court should

have also taken judicial notice of six of her exhibits. But she never asked

the district court to take judicial notice of these documents. Ms.

Hoffmeister cannot fault the district court for failing to grant relief that

she hadn’t requested.

5.    Conclusion

      We reject Ms. Hoffmeister’s appellate arguments and affirm the

rulings on leave to proceed in forma pauperis, enforcement of the




                                       9
requirement of pretrial disclosures, amendment of the scheduling order,

sovereign immunity, and judicial notice.


                                  Entered for the Court


                                  Robert E. Bacharach
                                  Circuit Judge




                                    10